NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       MAR 15 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIA ANGELICA ARRIAGA-                         No.    21-70977
HERNANDEZ
                                                Agency No. A205-302-101
                Petitioner,

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted March 8, 2022**
                                Pasadena, California

Before: FRIEDLAND and KOH, Circuit Judges, and KORMAN,*** District
Judge.

      Maria Angelica Arriaga-Hernandez, a native and citizen of Guatemala,



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
appeals from the Board of Immigration Appeals’ (“Board”) decision affirming the

denial of her application for asylum, withholding of removal under 8 U.S.C.

§ 1231(b)(3), and protection under the Convention Against Torture (“CAT”). We

deny Arriaga-Hernandez’s petition.

      In 2004, when Arriaga-Hernandez was still living in Guatemala, her partner

Luis Alberto Osorio Gonzalez and his father were shot to death by armed men who

ambushed them on the road. After Osorio Gonzalez’s death, the children he had

had with Arriaga-Hernandez inherited his house. Osorio Gonzalez’s family (“the

Osorio family”) became upset that Arriaga-Hernandez was living in the house with

the children and began to harass her. Osorio Gonzalez’s mother forced herself into

the house and stole Arriaga-Hernandez’s belongings. After Osorio Gonzalez’s

mother was killed in 2007, Osorio Gonzalez’s sister and his sister’s husband

harassed and threatened Arriaga-Hernandez for many years. In 2012, Arriaga-

Hernandez finally left Guatemala and came to the United States.

      Before the immigration judge, Arriaga-Hernandez argued two separate

grounds for asylum and withholding of removal: (1) she had a well-founded fear

that she would be persecuted by the armed men who killed her partner Osorio

Gonzalez and his parents on account of her membership in the Osorio family; and

(2) she had a well-founded fear that she would continue to be persecuted by Osorio

Gonzalez’s sister and his sister’s husband. The Board rejected the first ground


                                         2
because Arriaga-Hernandez had not shown that the murders of Osorio Gonzalez

and his parents were directed against Arriaga-Hernandez. The Board rejected the

second ground because Arriaga-Hernandez had not demonstrated that the

harassment and threats she had experienced from the Osorio family were on

account of her membership in her proposed social group of the Osorio family. See

Reyes v. Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir. 2016) (“An asylum or

withholding applicant’s burden includes [] demonstrating . . . a risk of persecution

on account of his membership in [a] specified particular social group.” (internal

quotation marks omitted)). In her petition for review, Arriaga-Hernandez has not

meaningfully challenged either of the Board’s stated reasons for denying her

asylum or withholding of removal.1 We thus hold that Arriaga-Hernandez has

forfeited any viable challenge to the Board’s denial of asylum and withholding of

removal. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259 (9th Cir. 1996) (“Issues

raised in a brief that are not supported by argument are deemed abandoned.”).



1
  Arriaga-Hernandez instead argues that she can establish a well-founded fear of
future persecution based on the “pattern or practice” of harassment she faced from
the Osorio family and the evidence she has provided “that Guatemala is
experiencing a significant problem with crimes against women, domestic violence,
rape and femicide.” Neither of these arguments is responsive to the appropriate
justification the Board gave for denying her claims for asylum and withholding of
removal. To the extent these are new arguments made for the first time before this
court, because Arriaga-Hernandez did not exhaust these arguments below, we lack
jurisdiction to consider them. Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.
2004).

                                          3
      The Board did not err in holding that Arriaga-Hernandez forfeited her CAT

claim by not “meaningfully contest[ing] the Immigration Judge’s denial of

protection under the CAT.” In her brief before the Board, Arriaga-Hernandez

mentioned CAT only once—in the final sentence of her conclusion. As “[t]he

Board [] has the authority to prescribe procedural rules that govern the proceedings

before it,” Honcharov v. Barr, 924 F.3d 1293, 1296 (9th Cir. 2019), the Board

acted reasonably in holding Arriaga-Hernandez’s CAT claim forfeited when she

had “not advanced any arguments in support of [her] claim for relief,” Husyev v.

Mukasey, 528 F.3d 1172, 1183 (9th Cir. 2008). Because Arriaga-Hernandez

forfeited her challenge to the immigration judge’s denial of CAT relief before the

Board, we decline to entertain Arriaga-Hernandez’s arguments in favor of CAT

relief on this appeal. See Honcharov, 924 F.3d at 1297.

      PETITION FOR REVIEW DENIED.




                                         4